ON APPLICATION FOR REHEARING
PER CURIAM.
In our original opinion we stated that the court below bad held tbe note in question to be usurious and, through inadvertence, we decreed that tbe judgment of the trial court be reversed. We find that tbe trial court held that the transaction was not usurious and rendered judgment dismissing plaintiff’s rule. It was our intention ,to affirm the decree dismissing plaintiff’s rule, and it is now, therefore,
Ordered, adjudged and decreed that tbe decree rendered be and it is recalled and that tbe judgment appealed from be and it is affirmed and that tbe rule be and it is dismissed, at tbe cost of appellant.
The right is reserved to file application for rehearing.